Name: 2004/785/EC: Commission Decision of 26 October 2004 on the conclusion of an Agreement in the form of an exchange of letters between the European Community and the United Mexican States concerning amendments to Annex II of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks
 Type: Decision
 Subject Matter: beverages and sugar;  America;  European construction;  marketing;  consumption
 Date Published: 2004-11-23; 2008-12-05

 23.11.2004 EN Official Journal of the European Union L 346/28 COMMISSION DECISION of 26 October 2004 on the conclusion of an Agreement in the form of an exchange of letters between the European Community and the United Mexican States concerning amendments to Annex II of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks (2004/785/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/361/EC of 27 May 1997 concerning the conclusion of an Agreement between the European Community and the United Mexican States on mutual recognition and protection of designations for spirit drinks (1), and in particular Article 4 thereof, Whereas: (1) Taking account of the Mexican request raised during the Formal talks on Free Trade Agreement adaptations following the EU enlargement that took place on 28-30 January 2004 in Mexico City, it is necessary to amend Annex II of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection for spirit drinks in order to protect the Mexican new spirit terms Charanda and Sotol, with effect as of 29 October 2004. (2) Therefore, the Community and the United Mexican States have negotiated, in accordance with Article 18 of the abovementioned Agreement, an agreement in the form of an exchange of letters to amend Annex II of the Agreement. This exchange of letters should therefore be approved. (3) The measures provided for in this Decision are in accordance with the opinion of the Implementation Committee for Spirit Drinks, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an exchange of letters between the European Community and the United Mexican States amending Annex II of the Agreement between the European Community and the United Mexican States on mutual recognition and protection of designations for spirit drinks is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The Commissioner of Agriculture is hereby empowered to sign the exchange of letters in order to bind the Community. Done at Brussels, 26 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 152, 11.6.1997, p. 15. ANNEX AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS between the European Community and the United Mexican States concerning amendments of Annex II of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks Brussels, 29 October 2004 Sir, I have the honour to refer to your request raised during the discussions related to Formal talks on Free Trade Agreement adaptations following the enlargement on 28-30 January 2004 that took place in Mexico City and which have been held under Article 18 of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks, of 27 May 1997, which provides that the Contracting Parties may, by mutual consent, amend this Agreement. The Community has examined the request and agrees to modify Annex II of the Agreement in conformity with the Annex attached to the present exchange of letters, with effect as of 29 October 2004. I should be obliged if you would confirm that your Government is in agreement with the contents of this letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the European Community Franz FISCHLER Mexico City, 29 October 2004 Sir, I have the honour to acknowledge receipt of your letter of 29 October 2004 which reads as follows: I have the honour to refer to your request raised during the discussions related to Formal talks on Free Trade Agreement adaptations following enlargement on 28-30 January 2004 that took place in Mexico City and which have been held under Article 18 of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection of designations for spirit drinks, of 27 May 1997, which provides that the Contracting Parties may, by mutual consent, amend this Agreement. The Community has examined the request and agrees to modify Annex II of the Agreement in conformity with the Annex attached to the present exchange of letters, with effect as of 29 October 2004. I should be obliged if you would confirm that your Government is in agreement with the contents of this letter. I have the honour to inform you that the United Mexican States are in agreement with the content of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the United Mexican States Luis Ernesto DERBEZ ANNEX Annex II of the Agreement between the European Community and the United Mexican States on the mutual recognition and protection for spirit drinks shall be modified as follows: ANNEX II to the Agreement between the European Community and the United Mexican States on mutual recognition and protection of designations for spirit drinks Spririt drinks of Agave: Tequila: protected, elaborated and classified in conformity with the laws and regulations of the United Mexican States. Mezcal: protected, elaborated and classified in conformity with the laws and regulations of the United Mexican States. Spirit drink of Sotol (Dasylirion): Sotol: protected, elaborated and classified in conformity with the laws and regulations of the United Mexican States. Spirit drink of sugar cane: Charanda: protected, elaborated and classified in conformity with the laws and regulations of the United Mexican States.